Beekman, P. J. (concurring).
The evidence shows' that the plaintiffs were acting as brokers for the owners of the premises in question, and had their bill affixed thereto, advertising the same to let. ■ Nothing passed between the plaintiffs and the defendant with respect to any employment of the former to obtain a lease of the property, or touching the payment by the defendant of any commission, nor can any such employment be justly inferred from anything that is disclosed by the record. All the plaintiffs did was quite consistent with the proper performance by them of their duties as brokers for the owners. I am of the opinion that the plaintiffs failed to establish any contract of employment with the defendant, either express -or implied, and that for that reason the judgment in their favor should be reversed.
Judgment reversed and new trial ordered with costs to appellant to abide event. ...